DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of, as claimed in the combination, a liquid droplet discharge apparatus comprising: 
a controller configured to: 
execute, a plurality of times, each of a forming processing and a conveying processing, wherein the forming processing is a processing in which dots are formed on a medium by the head unit while causing the moving device to move a head unit relative to the medium in a main scanning direction, and the conveying processing is a processing in which the medium is conveyed in a sub scanning direction by the conveyor; 
generate first data for forming a first dot pattern by executing the forming processing T time (T ≥ 1), the first data indicating a preceding first type dot area as an 
generate second data for forming a second dot pattern by executing the forming processing U time (U ≥ 1), following formation of the first dot pattern, the second data indicating a succeeding first type dot area as an area in which the first type liquid droplet is to be discharged, and a succeeding second type dot area as an area in which the second type liquid droplet is to be discharged, 
wherein a first type overlap dot range is defined as a part, in which a preceding first type dot range as a range in the sub scanning direction of the preceding first type dot area overlaps with a succeeding first type dot range as a range in the sub scanning direction of the succeeding first type dot area, 
wherein a second type overlap dot range is defined as a part, in which a preceding second type dot range as a range in the sub scanning direction of the preceding second type dot area overlaps with a succeeding second type dot range as a range in the sub scanning direction of the succeeding second type dot area, 
wherein the controller is configured to: 
determine as to whether or not a first condition for forming the first type overlap dot range and the second type overlap dot range is satisfied, and 
determine as to whether or not a second condition for forming the first type overlap dot range, without forming the second type overlap dot range, is satisfied, and 
wherein the controller is configured to generate the first data and the generation of the second data such that the number of times of executing the forming processing of discharging the liquid droplets to an area of the first type overlap dot range in a case that 

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-9,
These claims are allowable due to their dependency on claim 1. 	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arakane (US Patent 10,479,074) discloses a liquid droplet jetting apparatus includes: a carriage configured to scan in a main scanning direction; a jetting head installed in the carriage, having nozzles arranged in a sub scanning direction intersecting with the main scanning direction and including two nozzle groups adjacent in the sub 
Hirakawa (US Patent 7,377,610) discloses a method of controlling droplet discharge for a liquid discharge apparatus which discharges droplets from a discharge head onto a discharge receiving medium, the method comprises the steps of: discharging at least three droplets substantially simultaneously on a same line so that at least mutually adjacent droplets overlap when landing on the discharge receiving medium; controlling the droplet discharge so that a droplet discharge amount sequentially increases in a relative manner from a center area toward both ends of a dot group formed by the at least three droplets; and forming the dot group which contains the at least three dots with substantially a same diameter on the same line.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the ,Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853